Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5-12 are pending.  Claims 5-8 are presented for this examination.  Claims 9-12 are withdrawn.  Claim 5 is amended.
Status of Previous Rejections
All previous art rejections are withdrawn in view of amendment of claim 5.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/24/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayakawa (JP2001316729A) in view of Nakanishi (JP2014195818A).
As for claim 5, it is noted instant claim 5 is amended to require Al <=0.02%.
Hayakawa discloses a non-oriented electrical steel sheets having Inventive Examples 1-4 and 5  (Table 4 in paragraph [0058]) having C, Si, Mn, Al and P, N and grain size within instant claimed ranges as illustrated in Table 1 below.   The fact Hayakawa expressly suggests O, S are suppressed to be 20 ppm (i.e. 0.002%wt) or less suggests O and S also are within presently claimed 0.02% or less, 
Table 1
Element
Applicant
(weight %)
Hayakawa et al.
(weight %)
Inventive Example 1
Within
(weight %)
C
<=0.005
0.0021
0.0021
Si
1.5-4
1.81
1.81
Al
<=0.02
0.007
0.007
Mn
0.1-5
0.15
0.15
                  S
<=0.02
<=0.002
<=0.002
P
<=0.2
Tr.
Tr.
                  N
<=0.005
0.0011
0.0011
O
<=0.02
<=0.002
<=0.002
Grain size
80-200
125
125



A3 [° C] = 891-900 x C [%] + 50 x Si [%] -88 x Mn [%] + 190 x P [%] + 380 x Al [%]
Hence, using C, Si, Mn, P and Al amount from Inventive Example 1 of Table 1 above, instant claimed Ar3>=700 C is expected.
Hayakawa differs from instant claim 5 such that it does not expressly disclose (1) Ca 0.001-0.005%; (2) Vickers hardness 140-230 HV.
Regarding (1),  Nakanishi discloses a non-oriented steel sheet with similar compositions ranges as Hayakawa and expressly discloses Can can be contained 0.001-0.005% which precipitates as CaS in steel is an effective element for suppressing the precipitation of fine sulfides and improving iron loss.  (paragraph [0029])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add Ca at 0.001-0.005% as disclosed by Nakanishi, in the non-oriented electrical steel sheet of Hayakawa for the benefit of improving iron loss.
Regarding (2), in view of Hayakawa discloses solid solution strengthening element such as Si, Mn and P all within presently claimed Si, Mn and P ranges as illustrated in Table 1 above, presently claimed Vickers hardness is expected absent evidence of the contrary.
As for claim 6,  Hayakawa discloses Ni 0.01-3.5% (paragraph [0015] line 2)
As for claims 7-8,  Hayakawa discloses Ti, Nb, V and Zr all suppressed to 20 ppm or less, which is equivalent to 0.002% wt or less. (Claim 2)
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12, 19-20 of copending application ‘776 (copending Application No. 15/743,776) in view of  Kohno. Both instant application and copending application’776 discloses same non-oriented electrical steel sheet with overlapping ranges of C, Si, AL, Mn, S, P, N, O, same Ar3 transformation temperature, same grain size range and Vickers hardness ranges.
Difference between two applications is that instant application requires Ca 0.001-0.005%.
Kohno discloses presence of Ca at 0.01% or less is well known to act as deoxidizing agent and effectively capture impurity element S to fix sulfide by forming CaS.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add Ca at 0.01% or less as disclosed by Kohno, in the non-oriented electrical steel sheet of Copending application’766 for the benefit of acting as a deoxidizing agent and effectively captures S which is an impurity.
Hence, instant application claims 5-8 are obvious over copending application’776 n view of Kohno.
This is a provisional nonstatutory double patenting rejection.

Hence, instant application claims 5-8 are obvious over copending’937 due to overlapping.
This is a provisional nonstatutory double patenting rejection.
Response to Argument
In response to applicant’s argument on 01/02/2021 that Choi teaches away from instant amended Al 0.02% or less, argument is moot since Choi, Tanaka and Kohno are all withdrawn.
Newly cited Hayakawa expressly discloses broad range Al <=0.017% (Abstract last two lines) and all Inventive Examples has Al between 0.003-0.016%.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733